Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Una vez más me veo obligado a disentir de un dictamen de la mayoría del Tribunal en un caso de relaciones obrero-patronales. Como en otras ocasiones, difiero de la interpre-tación de la ley que hace la mayoría en detrimento del derecho de un trabajador a ganarse la vida y en menoscabo del régimen jurídico que prevalece en el país. Difiero, sobre todo, de la función moralizadora que toma para sí la ma-yoría en este caso.
Para que queden bien claras las razones de mi disenso, debo comenzar señalando que coincido en general con las expresiones de la mayoría en torno al carácter impúdico que tiene una relación adulterina. De ordinario, infringe valores morales de nuestra sociedad y constituye una in-justicia contra el cónyuge afectado.
Sin embargo, la cuestión jurídica medular en el caso de autos NO es si el adulterio constituye conducta inmoral o delictiva. La cuestión más bien es si el querellante en su trabajo incurrió en algún comportamiento errado que afec-tase de modo adverso el buen funcionamiento del negocio *268de su patrono, a tal grado que justificase su despido sumario.
En este caso, no hay prueba alguna de que el quere-llante fuese un empleado poco eficiente o que no cumpliese con las normas de trabajo de la empresa. Todo lo contrario. El patrono del querellante admitió que éste era un em-pleado excelente. No existían antes quejas contra él.
Tampoco existe prueba alguna de que el querellante lle-vara a cabo en el empleo la relación adulterina en cuestión. Todo lo contrario. El patrono no tuvo evidencia ni siquiera de la existencia de tal relación hasta que se contrató un detective privado que produjo una supuesta prueba(1) so-bre la conducta del querellante con la señora en cuestión en un lugar fuera del trabajo, mientras dicha señora se encontraba separada de su marido.
En otras palabras, la relación adulterina alegada, de haberse probado debidamente, era esencialmente un asunto privado del querellante, que no se realizaba en el empleo y que no afectaba ni su rendimiento laboral ni el de la señora aludida. Dicha conducta privada del querellante no estaba prohibida por la empresa en sus normas de empleo. De hecho, según determinó el foro de instancia, dos de los tres empleados involucrados ahora en el caso de autos anteriormente habían sostenido relaciones adulteri-nas mientras formaban parte de la empresa en cuestión y el patrono no los expulsó de su trabajo entonces. En efecto, la empleada con quien el querellante alegadamente sos-tuvo la relación amorosa del caso de autos había tenido años antes un romance con otro gerente de la misma em-presa, que dio lugar a que éste se divorciara de su primera esposa y se casara con la empleada en cuestión. En aquella ocasión, idéntica en los hechos a la de autos, el patrono no tomó acción contra la empleada ni contra el gerente refe-*269rido, quien ahora era el marido de la empleada y se desem-peñaba como Jefe de Operaciones de la empresa. Aquel adulterio no dio lugar a la acción de despido efectuada por el patrono ahora por el nuevo adulterio del caso de autos. El patrono, pues, obviamente no tenía establecida prohibi-ción alguna sobre el particular previo a los incidentes que aquí nos conciernen. Por ello, no tenía el patrono tal fun-damento para justificar el despido en cuestión. Federated Rural Elec. Ins. Co. v. Kessler, 388 N.W. 2d 553 (1986).
El patrono tampoco tenía causa justificada para el des-pido del querellante al amparo de nuestra legislación laboral. No hay nada en la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq., que establezca que lo que ocurre en la vida privada de un obrero, fuera de su empleo, y que no afecte su rendimiento laboral, puede ser justa causa para su despido. Dicha legis-lación no autoriza de ningún modo a los patronos a conver-tirse en guardianes de la moral extra laboral de sus empleados. Por el contrario, la incursión por un patrono en la vida privada de un trabajador a los fines de sancionarlo por conducta relativa a esa vida privada cuando menos plantea serios problemas al amparo de nuestra garantía constitucional sobre el derecho a la intimidad. Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986). En otras ju-risdicciones incluso se ha resuelto que una actuación pa-tronal como la del caso de autos presenta problemas de discrimen injustificado contra el trabajador. Slohada v. United Parcel Service, Inc., 504 A.2d 53 (1986).
En su dictamen, la mayoría hace hincapié en que el pre-sidente de la empresa testificó que despidió al querellante porque supuestamente en dicha empresa había “un estado de intranquilidad”, provocado porque “en algún momento” el Jefe de Operaciones y el querellante “se encontrarían”. Nótese que la supuesta aprensión referida del presidente de la empresa no sólo es de naturaleza especulativa sino que, además, es incompatible con la experiencia adulterina *270habida antes entre la empleada y el Jefe de Operaciones. Más aún, según los hechos del caso, el Jefe de Operaciones ya se divorció de la empleada aludida. Además, el quere-llante es gerente de área en la región de Humacao-Fa-jardo, y no trabaja de ordinario junto con el aludido Jefe de Operaciones, cuyas oficinas radican en Bayamón. La su-puesta aprensión del Presidente, pues, es una racionaliza-ción para tratar de justificar el despido. El expediente está huérfano de prueba alguna que demuestre la razonabili-dad de la preocupación del presidente. Igualmente, la afir-mación de la mayoría de que los dos gerentes referidos “ne-cesariamente tenían que interrelacionarse en el sitio del trabajo” es una conclusión de ésta, que no surge de la sen-tencia del tribunal de instancia ni de los documentos que obran en autos.
En otras palabras, la supuesta justificación para el des-pido, la “intranquilidad” dél presidente de la empresa, que la mayoría toma como fundamento para determinar que el supuesto idilio privado del querellante había puesto en riesgo el orden y el normal funcionamiento de la empresa, no pasa de ser una mera excusa. No hay prueba sobre el hecho referido. Se trata de una alegación conclusoria que la mayoría por puro fíat adopta como buena, para poder justificar de algún modo su extralimitado dictamen.
Es por todo lo anterior, que no procede que este Tribunal interprete la Ley Núm. 80, supra, referida de una manera tan infundada y tan ominosa como lo hace la mayoría aquí, abriendo así las puertas para despidos laborales arbitra-rios y para las cacerías de brujas. Por deleznable que sea la conducta privada del obrero, no es en el ámbito laboral en el cual tal conducta es sancionable. No debe este Tribunal pontificar sobre la moral en una situación como la de autos, ni transformar artificialmente su moralina en una su-puesta razón para el despido injustificado de un trabajador.
*271Un patrono, claro está, tiene derecho a no querer en su empresa a una persona que considera inmoral. Para ello sólo tiene que despedirlo y pagarle la mesada que fija la Ley Núm. 80, supra. Lo que no puede hacer bajo nuestro ordenamiento jurídico es despedirlo sin el beneficio de esa mesada.
Como la mayoría opta por un curso de acción contrario, que considero paternalista, peligroso y antiobrero, yo disiento.

(1) Según surge de la evidencia documental que obra en autos, la supuesta prueba del adulterio consiste de unas fotos en las cuales el querellante besa a la señora en un restaurant.